 In theMatter of SOUTHERN STATES PHOSPHATE AND FERTILIZER COM-PANY, EMPLOYERandINTERNATIONALUNION OF MINE,MILL ANDSMELTERWORKERS (CIO),PETITIONERCase No. 10-RDOW. Decided February 10,1947Anderson, Connerat, Dunn and Hunter,byMessrs. E. 0. HunterandHenry M. Dunn,both of Savannah, Ga., for the Employer.Messrs. John A. PenningtonandJohn F. Spellman,both of Savan-nah, Ga., for the Petitioner.Mr. G. W. Sessions,of Savannah, Ga., for the Intervenor.Mr. Lewis H. Ulman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Savan-nah, Georgia, on September 25, 1946, before Charles M. Paschal, Jr.,hearing officer.The hearing officer's rulings made at the hearing are,free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OFFACT1.THE BUSINESS OF TIIE EMPLOYERSouthern States Phosphate and Fertilizer Company, a Georgia cor-poration, has its principal office and place of business at Savannah,Georgia, and is engaged in the manufacture, sale, and distribution ofsuperphosphate, sulphuric acid, and complete fertilizers.During theyearpreceding the date of the hearing herein, the Employer purchasedraw materialsvalued at approximately $250,000, of which 90 percentrepresented shipments from points outside the State of Georgia.Dur-ing the same period the Employer sold finished products valued atmore than $500,000, of which 15 percent represented shipments topoints outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.72 N. L.R. B., No. 107.562 SOUTHERN STATES PHOSPHATE AND FERTILIZER COMPANY 563II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International Union of Operating Engineers, herein called the In-tervenor, is a labor organization affiliated with the American Federa-tion of Labor, claiming to represent employees of the Employer.IH. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.-IV. TIIE APPROPRIATE UNITThe Petitioner seeks a unit composed of all of the Employer's pro-duction and maintenance employees employed at its Savannah plantexcluding supervisors, executives,salesmen, officeand plant clericalemployees, and professional employees.The Employer is in generalagreement with the unit sought by the Petitioner, but would excludeits two watchmen.The Intervenor requests the establishment of amaintenance unit, which it alleges to be essentially craft in nature,composed of the Employer's mill-wrights, mechanics, tractor oper-ators, electricians, shovel operators and helpers.There has been nocollective bargaining history at the plant.The Employer's principal production is carried on between the firstof October and the end of April each year. During theoff season,the employees who are employed on a year-roundbasis are,for themost part, engaged in cleaning and maintenance work to prepare forthe next season, although some production work is done through-out the year.Many of the production workers who produce fertilizersand acids during the winter become maintenance workers during thesummer, and the record reveals that some of the full-time employeeswho are classified as maintenance workers are occasionally called uponto perform production work during rush periods in the winter.The Board has often established units confined to maintenance work-erswhere they constitute a homogeneous and readily identifiablegroup.Here, however, the Intervenor has not demonstrated that theemployees whom it seeks to represent constitute such a group. Someof the skilled employees sought by the Intervenor are engaged princi- 564DECISIONSOF NATIONALLABOR RELATIONS BOARDpally in production work, others are shifted to production work to helpfill rush orders, and the helpers constitute a general labor pool which isshifted back and forth from production to maintenance work as theneed arises.We are of the opinion therefore, that the unit requestedby the Intervenor is inappropriate.The Petitioner's requested inclusion of the Employer's two watch-men is the only remaining controversy with respect to the compositionof the bargaining unit.The Employer is opposed to their inclusionon the ground that they lack a community of interest with the produc-tion and maintenance employees.The watchmen are neither mili-tarized nor deputized.Their duties relate solely to the preservationof the Employer's property and it does not appear that they performany monitorial functions.Accordingly, inasmuch as the duties ofthe watchmen are custodial in nature, we shall, in keeping With ourusual practice in such cases,2 include them in the unit of productionand maintenance employees.We find that all of the Employer's production and maintenanceemployees at its Savannah plant," including watchmen, but excludingexecutives, salesmen, office and plant clerical employees, professionalemployees, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.TILE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to, thelimitations and additions set forth in the Direction.At the hearing, the Employer opposed an election before November15, 1946, the date on which it contemplated returning to normal opera-tions.In support of its position it pointed to the seasonal nature ofits business and the unavoidable delay in starting the current seasonbecause of the fire heretofore mentioned.However, there is no longeriWe shall,however,place the Intervenor on the ballot in the unit hereinafter found tobe appropriateIt it wishes to withdraw from the election, it may do so upon notice tothe Regional Director,in writing,within five(5) days from the date of the Direction ofElection herein2 SeeMatter of Air Utilities,Inc,70 N.L R B 887,Matter of E. I du Pont de Nemours& Company,69 N L R B 509, and cases cited thereinSAt the time of the hearing herein,the Savannah plant was being rebuilt following afire, and the Employer contended that certain of its employees then engaged in construc-tionwork should be excluded from the unit because their employment would terminatewhen that work was completed.The Employer's vice president estimated that the workwould be completed and the necessary personnel adjustments made on or about November15 of last year;accordingly,we find it unnecessary to determine their status with regardto the composition of the unit SOUTHERN STATES PHOSPHATE AND FERTILIZER COMPANY 565any reason for delay since the election,hereinafter directed,will beconducted in the middle of the production season,' more than 2 monthsafter the date on which the Employer contemplated securing its nor-mal complement of employees.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Southern States Phosphateand Fertilizer Company, Savannah, Georgia, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Tenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to deter-mine whether they desire to be represented by International Union ofMine, Mill and Smelter Workers(CIO), or by International Unionof Operating Engineers,for the purposes of collective bargaining,or by neither.4None of the parties contended that any of the production workers, employed duringthe current season, should be excluded from the unit because they may not be employed ona year-round basis.